[NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-2461

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                  CARLOS DANIEL ROSA-HERNANDEZ,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jose Antonio Fuste, U.S. District Judge]
                                                       

                                             

                              Before

                      Selya, Circuit Judge,
                                          

                 Feinberg,* Senior Circuit Judge,
                                                

                    and Stahl, Circuit Judge.
                                            

                                             

     Irma R. Valldejuli on brief for appellant.
                       
     Daniel  F.  Lopez-Romo,  United  States  Attorney,  Jose  A.
                                                                 
Quiles-Espinosa, Senior  Litigation Counsel, and  Warren Vazquez,
                                                                
Assistant United States Attorney, on brief for appellee.

                                             

                           May 11, 1993
                                       

                                             

                
*Of the Second Circuit, sitting by designation.

          Per Curiam.   This sentencing appeal has two  foci.  We
          Per Curiam.
                    

consider each in turn.

          First, defendant-appellant Carlos Daniel Rosa-Hernandez

claims that the  district court erred in refusing to treat him as

a minor player in  the offense of conviction (a  drug-trafficking

crime).    See U.S.S.G.     3B1.2(b) (providing  for  a two-level
              

reduction in the  applicable offense level if the  defendant is a

minor participant).   Absent  mistake of law,  we review  a trial

judge's  role-in-the-offense  assessments only  for  clear error.

See United  States v. Garcia,  954 F.2d  12, 18 (1st  Cir. 1992);
                            

United States v.  Akitoye, 923 F.2d 223, 227 (1st Cir. 1991).  We
                         

approach  this  task  mindful that,  "[a]s  with  other sentence-

decreasing adjustments, a  defendant must shoulder the  burden of

proving  his   entitlement  to  a   downward  role-in-the-offense

adjustment."  United  States v. Ocasio-Rivera, No.  92-2100, slip
                                             

op. at 5 (1st Cir. April 1, 1993).

          Appellant did  not challenge the  factual underpinnings

of the presentence  investigation report.   From the contents  of

that report, the district court could permissibly have found that

appellant actively  participated in a  meeting on April  16, 1992

with  his cohort,  Miguel Rodriguez-Gonzalez, and  a confidential

informant (who was acting as  an internuncio for the  prospective

purchaser, a government  agent); that, when the  undercover agent

joined the  trio, appellant made  it clear  that he did  not want

anybody to  see his (appellant's)  face; that, after the  men had

shooed the purchaser  away, the informant emerged  from a further

                                2

meeting  with appellant  and  Rodriguez-Gonzalez,  met  with  the

agent,  and gave him  instructions, attributed to  appellant, for

delivery of  the purchase  money to a  specific site  (a shopping

center);  that,  thereafter,   appellant  transported  Rodriguez-

Gonzalez  and the  informant  to the  shopping  center, where  he

introduced the informant to Julio Gomez-Gonzalez; and that, later

the same afternoon,  the informant and   Gomez-Gonzalez attempted

to consummate the sale of  five kilograms of cocaine for $85,000.

At  the time of the  arrest, appellant was  still at the shopping

center, standing  by his truck, and  (or so the court  could have

found)  either overseeing  or  keeping  watch  to  safeguard  the

transaction.

          To  be sure,  appellant  was  not  a  direct,  hands-on

participant  at the  time of  sale.   Nevertheless, based  on the

facts recounted  above, the  lower court  supportably could  have

found  that appellant was  a full-fledged player  in the venture.

In  short, given,  especially, the  burden  of proof,  we do  not

believe that the court was legally required to accept appellant's

self-serving claim  that he  was a  minor participant.   Compare,
                                                                

e.g., Ocasio-Rivera, slip op. at 5-7; United States v. Ortiz, 966
                                                            

F.2d 707,  717 (1st  Cir. 1992),  cert. denied,  113 S.  Ct. 1005
                                              

(1993);  United States  v. DiIorio,  948  F.2d 1,  5-6 (1st  Cir.
                                  

1991); United States v. Rosado-Sierra,  938 F.2d 1, 1-2 (1st Cir.
                                     

1991) (per  curiam); United States  v. Osorio, 929 F.2d  753, 764
                                             

(1st Cir. 1991);  United States v.  Cepeda, 907 F.2d 11,  12 (1st
                                          

Cir.  1990).   In  the  final analysis,  when  there are  several

                                3

plausible views of  the record, "the sentencing  court's adoption

of one such view cannot be  clearly erroneous."  United States v.
                                                              

St. Cyr,  977 F.2d 698, 706  (1st Cir. 1992).   So it is  in this
       

case.

          Appellant's remaining  asseveration is  no more  hardy.

He  claims that,  as part  of  a plea  agreement, the  government

promised that it  would "not oppose [his] request  for a downward

adjustment for his role in the offense," Appellant's Brief at 11,

but  reneged on the promise.  The problems with this argument are

many     and  they  are insurmountable.    The  most  fundamental

difficulty is the ephemeral nature of the alleged agreement:  the

record does not contain  a whisper of a hint of  an intimation of

the supposed promise.   Moreover, appellant, who  was represented

at all times by able counsel, did not assert the existence of any

such promise in the written petition that accompanied his request

to  the district  court for  permission to  plead guilty,  in the

colloquy that  transpired during the change-of-plea  hearing, see
                                                                 

Fed. R.  Crim.  P.  11,  or  in his  written  objections  to  the

presentence report.  In point of fact, on the first two  of these

occasions,  appellant explicitly  denied  that any  promises, not

previously disclosed, had been made to him.  

          We  see  no  reason  to  look  behind  appellant's  own

statements.   We have repeatedly refused to imply plea agreements

or plea agreement  provisions out of thin air,  see, e.g., United
                                                                 

States v. Doyle, 981 F.2d 591, 594 & n.3 (1st Cir.  1992); United
                                                                 

States v. Atwood,  963 F.2d 476, 479 (1st Cir. 1992); Garcia, 954
                                                            

                                4

F.2d  at 17;  United States v.  Hogan, 862 F.2d  386, 388-89 (1st
                                     

Cir. 1988), and  we adhere to  that view today.   If there  was a

promise   and we emphasize that we have found no sign of one   it

should have been made known to  the district court no later  than

the date of the Rule 11 hearing, not kept hidden amidst counsel's

or defendant's  unspoken reveries.   See Garcia,  954 F.2d  at 17
                                               

n.3; Hogan, 862 F.2d at 389 n.4.
          

          The upshot is  that appellant has no case.   Because it

clearly appears  that Rosa-Hernandez  was lawfully  sentenced and

that his appeal  presents no substantial question, we  need go no

further.  See 1st Cir. Loc.R. 27.1.
             

Affirmed.
        

                                5

                                6